Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (US Patent Application Publication 2009/0182889) in view of Sridhar et al. (US Patent Application Publication 2021/0385137).

Regarding claims 1, 8 and 15 Hurst et al. discloses a system/method for remotely allocating bandwidth among content consumers on a computing network, the system comprising: a memory comprising instructions; and a processor configured to execute the instructions which, when executed, cause the processor to(see [0009] appropriately allocating and managing the varying available bandwidth between the multiple video players )  : 
create a profile for each flow of a plurality of flows of content from a content provider to a content consumer on a computing network (see fig. 3, profiles, see [0013] video player profiles to create); 
store information in each profile based on at least a metric associated with the corresponding flow (see [0051] Each profile entry in the sorted list is tagged with the name or ID of the video player profile from which the bandwidth entry originally came. The sorted list of data rate profile entries from the video players with the equal priority values can form a sorted list from highest data rate entries to the lowest) ;
an aggregate objective pertaining to the plurality of flows and based on the information stored in their respective profiles( see [0025-26] the lowest priority player can give up its most desired profile selection in an effort to make the aggregate desired bandwidth of all prioritized players be less than or equal to the overall available bandwidth. If that reduction is still insufficient, the next highest priority player can sacrifice by downgrading its bandwidth selection to a lower profile entry. This process continues up the priority chain as needed through the higher priority players until the target bandwidth is reached.); and 
distribute bandwidth to each flow of the plurality of flows based on the target bandwidth remotely computed for each profile (see fig. 4, see [0056] An amount of bandwidth that is available from the data network to supply the plurality of video players can also be determined, as in block 430. The amount of bandwidth that is actually available to the video players is used to determine how much of that bandwidth can be distributed between the video players. More specifically, a calculation can be performed to determine whether the active video players can sustain a video playback quality above a pre-defined threshold using the determined amount of bandwidth available, as in block 440.) 
Hurst et al. fail to specifically point out compute remotely a target bandwidth for each profile based on optimizing as claimed. 
Sridhar et al. teaches compute remotely a target bandwidth for each profile based on optimizing (see [0058] user target bandwidth value are calculated, The management of video traffic utilization is based on setting a threshold, referred to herein as “an intent”, that is a target value intended to appropriately reflect the desired QoE of the video quality, for example, SD, HD, 1080p, 4K, 8K and the like. In addition, intents and/or thresholds may be set for other service categories. Thus, a majority of the users in various other service categories get a good QoE even when video tonnage grows. See also [0072] The analysis module 110 is configured to analyze each service category. Each service category is allocated a minimum intent, a target intent and a maximum intent, which may be predetermined or may be configured by the network operators.)
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Hurst et al. invention with Sridhar et al. invention because Sridhar et al. provides techniques to manage the capacity growth in the RAN due to high consuming bandwidth applications like video. By managing the growth and flow of video traffic to acceptable levels, the operator can selectively curb video utilization on congested cells in an automated way to allow for desired and acceptable QoE for video and other categories of use (see Sridhar et al. [0058).
Regarding Claims 2, 9, and 16 Hurst et al.  in view of Sridhar et al. discloses everything as applied above (see claims 1, 8 and 15). 
Hurst et al. teaches : wherein the computing remotely the target bandwidth is further based on at least a characteristic of the content consumer associated with the profile (see [0025] the lowest priority (priority characteristic) player can give up its most desired profile selection in an effort to make the aggregate desired bandwidth of all prioritized players be less than or equal to the overall available bandwidth. If that reduction is still insufficient, the next highest priority player can sacrifice by downgrading its bandwidth selection to a lower profile entry.).
Regarding Claims 3, 10, and 17 Hurst et al. in view of Sridhar et al.  discloses everything as applied above (see claims 1, 8 and 15). 
Hurst et al. teaches : wherein the aggregate objective includes increasing a total value associated with the plurality of flows of content (see [0025] aggregate desired bandwidth of all prioritized players be less than or equal to the overall available bandwidth. to obtain the maximum desired playback quality (total value), this method enables an efficient allocation based on priority. See also [0047]. Then the arbitration module can compute how to redistribute the network bandwidth between the revised number of video players. As a result, some or all of the video players may be able to increase the data rate (total value) selection from their profile for which the streamlets or video packets are downloaded.)
4.	Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. in view of Sridhar et al.  in further in view of Oprescu-Surcobe (US Patent Application 2005/0282571).

Regarding Claims 4, 11, and 18 Hurst et al. in view of Sridhar et al. discloses
everything as applied above (see claims 3, 10 and 17).

Hurst et al. in view of Sridhar et al. fail to specifically point out wherein the total value includes revenue received by the content provider based on the plurality of flows of content as claimed.
Oprescu-Surcobe teaches wherein the total value includes revenue received by the content provider based on the plurality of flows of content (see [0066] in selecting a broadcast-multicast flow to block, unblock, downgrade, upgrade, or add, the algorithm executed by broadcast applications server 122 may further consider, or alternatively consider, operational goals associated with a provision, at BS 110, of each broadcast-multicast service. When broadcast applications server 122 determines to block, to transmit at a reduced bandwidth, to transmit at a reduced QoS, or to transmit at a different class of service one or more broadcast-multicast services, the broadcast applications server may block or adjust the transmission parameters of services in inverse order to the revenues that will be generated by provision of such services at the BS.)
Therefore, it would have been obvious to one of ordinary skills in the art before
the effective filing date of the claimed invention to combine Hurst et al. in view of Sridhar et al. invention with Oprescu-Surcobe invention because Oprescu-Surcobe provides a method and apparatus for regulating the delivery of BCMCS by a BCMCS Controller to a BS. (see Oprescu-Surcobe [0007]).

Regarding Claims 5, 12, and 19 Hurst et al. in view of Sridhar et al. discloses everything as applied above (see claims 3, 10 and 17).

Hurst et al. in view of Sridhar et al.  fail to specifically point out wherein the total value includes engagement with the content provider by content consumers based on the plurality of flows of content as claimed.
Oprescu-Surcobe teaches wherein the total value includes engagement with the content provider by content consumers based on the plurality of flows of content (see [0053] When the server selects a broadcast-multicast flow to unblock, upgrade, or add, the server may select a flow with a largest number of requesting MSs or a premium broadcast-multicast flow subscribed to the MSs, or may select flows with low data rates or low QoS so that a larger quantity of flows may be unblocked or added.  

Therefore, it would have been obvious to one of ordinary skills in the art before
the effective filing date of the claimed invention to combine Hurst et al. in view of Sridhar et al. invention with Oprescu-Surcobe invention because Oprescu-Surcobe provides a method and apparatus for regulating the delivery of BCMCS by a BCMCS Controller to a BS. (see Oprescu-Surcobe [0007]).

Regarding Claims 6, 13, and 20 Hurst et al. in view of Sridhar et al. discloses everything as applied above (see claims 3, 10 and 17).

Hurst et al. in view of Sridhar et al. fail to specifically point out wherein the total value includes additional content received by the content provider from the content consumers based on the plurality of flows of content as claimed.
Oprescu-Surcobe teaches wherein the total value includes additional content received by the content provider from the content consumers based on the plurality of flows of content.(see [0059] Broadcast applications server 122 further receives (406) MS-related subscription information in association with each received request. The broadcast applications server may store (408) the received MS-related subscription information. the MS, such as MS 102, or the BS, that is, BS 110, conveying a request to start service may embed the subscription information in the request, for example, attaching the subscription information as an information element to the request. For example, the request to start service may include a broadcast-multicast service identifier associated with each requested broadcast-multicast service, a QoS associated with each requested broadcast-multicast service, a priority to be accorded to each requested services, and/or an order of preference associated with each requested broadcast-multicast service.)
Therefore, it would have been obvious to one of ordinary skills in the art before
the effective filing date of the claimed invention to combine Hurst et al. in view of Sridhar et al. invention with Oprescu-Surcobe invention because Oprescu-Surcobe provides a method and apparatus for regulating the delivery of BCMCS by a BCMCS Controller to a BS. (see Oprescu-Surcobe [0007]).

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. in view of Sridhar et al. in further in view of Sinha et al. (US Patent 8,593,964). 

Regarding Claim 7 Hurst et al. in view of Sridhar et al. discloses everything as applied above (see claim 1).
Hurst et al. in view of Sridhar et al. fail to specifically point out detecting one or more co-bottleneck flow pairs, wherein the distributing the bandwidth is also based on the detected one or more co-bottleneck flow pairs as claimed. 


Sinha et al. detecting one or more co-bottleneck flow pairs, wherein the distributing the bandwidth is also based on the detected one or more co-bottleneck flow pairs (see col. 10, lines 26-39 querying and receiving source-destination pairs of data flows transmitted via the bottleneck channel (i.e., detecting one or more co-bottleneck flow pairs).  Based on the detected flow pairs, the system applies ingress rate limiting to offending data flows (i.e., distributing bandwidth based on the detected co-bottleneck flow pairs.)
Therefore, it would have been obvious to one of ordinary skills in the art before
the effective filing date of the claimed invention to combine Hurst et al. in view of Sridhar et al. invention with Sinha et al. invention because Sinha et al. provides the solution to the problem of network congestion and channel under-utilization is solved by detecting bottleneck channels in the network, identifying contributing data flows, and automatically limiting the data rate of the sources of such data flows. (see Sinha et al col. 2, lines 19-24.).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        September 29, 2022


/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478